IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KELLY DUTTON,                              : No. 414 EAL 2018
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
VIRGINA COLEMAN AND WESCO                  :
INSURANCE COMPANY,                         :
                                           :
                   Respondents             :


                                     ORDER



PER CURIAM

     AND NOW, this 4th day of February, 2019, the Petition for Allowance of Appeal is

DENIED.